Filed Pursuant to Rule 424(b)(7) Registration No. 333-138336 PROSPECTUS SUPPLEMENT NO. 6 (To Prospectus Dated November 20, 2006) $575,000,000 (aggregate principal amount) Weingarten Realty Investors 3.95% Convertible Senior Notes due 2026 and the Common Shares Issuable Upon Conversion of the Notes This prospectus supplement no. 6 supplements our prospectus dated November 20, 2006, as supplemented byprospectus supplement number 1 dated February 5, 2007, prospectus supplement number 2 dated March 2, 2007, prospectus supplement number 3 dated March 30, 2007, prospectus supplement number 4 dated May 11, 2007, and prospectus supplement number 5 dated July 30, 2007 relating to the resale from time to time by selling securityholders of up to $575,000,000 aggregate principal amount of our 3.95% Convertible Senior Notes due 2026 and the common stock issuable upon conversion of the notes. The prospectus dated November 20, 2006, as supplemented by the prospectus supplements dated February 5, 2007,March2, 2007, March 30, 2007, May 11, 2007, and July 30, 2007 is referred to herein as the “prospectus.”This prospectus supplement should be read in conjunction with the prospectus, and this prospectus supplement is qualified by reference to the prospectus, except to the extent that the information provided by this prospectus supplement supersedes the information contained in the prospectus. Investing in the notes and our common shares issuable upon conversion of the notes involves risks. See “Risk Factors” beginning on page 6 of the prospectus, as well as the risk factors relating to our business that are incorporated by reference in this prospectus from our Annual Report on Form 10-K for the year ended December 31, 2006. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities discussed in the prospectus or this prospectus supplement, nor have they determined whether the prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is January 31, 2008 The information in the table appearing under the caption “Selling Securityholders” commencing on page 63 of the prospectus is supplemented and amended by adding the information below with respect to selling securityholders not previously listed in the prospectus, and by superseding the information with respect to selling securityholders listed below as of or prior to the date of this prospectus supplement. Name Principal Amount of Notes Beneficially Owned That May Be Sold Percentage of Notes Outstanding Number of Common Shares That May Be Sold (1) Percentage of Common Shares Outstanding (2) Attorney’s Liability Assurance Society $155,000 * 3,158.44 * Bayerische Hypo- und Vereinsbank AG (3) 20,000,000 3.48% 407,540.00 * City of Southfield 110,000 * 2,241.47 * Commonwealth Professional Assurance Co. 365,000 * 7,437.61 * Concord Hospital Employees’ Pension Fund 95,000 * 1,935.82 * Concord Hospital Non-Pension Fund 155,000 * 3,158.44 * Excellus Health Plan 1,775,000 * 36,169.18 * KBC Financial Products USA Inc.# 4,000,000 * 81,508.00 * MAG Mutual Insurance Co. 220,000 * 4,482.94 * Med America Insurance Co. Hartford Trust 335,000 * 6,826.30 * Med America Insurance PA 370,000 * 7,539.49 * Med America New York Insurance 365,000 * 7,437.61 * MIG Assurance Convertible Portfolio 395,000 * 8,048.92 * Tufts Associated Health Plans – Convertible Bond Portfolio 630,000 * 12,837.51 * Umass Memorial Health Care – Convertible Bond Portfolio 190,000 * 3,871.63 * Umass Memorial Investment Partnership Convertible Bond Portfolio 255,000 * 5,196.14 * University of Massachusetts Convertible Bond Portfolio 160,000 * 3,260.32 * * Less than 1%. # Broker dealer (1) Assumes conversion of all of the holder’s notes at an initial conversion rate of 20.3770 of our common shares for each $1,000 principal amount of notes. However, this conversion rate is subject to adjustment as described under “Description of Notes — Conversion Rate Adjustments.” As a result, the amount of common shares issuable upon conversion of the notes may increase or decrease in the future. (2) Calculated based on Rule13d-3(d)(i) of the Exchange Act using 83,784,455 common shares outstanding as of January 28, 2008. In calculating this amount, we treated as outstanding the number of common shares issuable upon conversion of all of that particular holder’s notes. However, we did not assume the conversion of any other holder’s notes. (3) As of December 11, 2007, Bayerische Hypo- und Vereinsbank AG owned 5,000,000 of our common shares that are not subject to this Registration Statement. The table captioned “Voting/Investment Control Table” commencing on page 66 of the prospectus is hereby amended to reflect the following additions: Selling Securityholder Natural person or persons with voting or dispositive power Attorney’s Liability Assurance Society Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. Bayerische Hypo- und Vereinsbank AG Mrs Dr. Ariane Tausig City of Southfield Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. Commonwealth Professional Assurance Co. Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. Concord Hospital Employees’ Pension Fund Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. Concord Hospital Non-Pension Fund Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. Excellus Health Plan Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. MAG Mutual Insurance Co. Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. Med America Insurance Co. Hartford Trust Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. Med America Insurance PA Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. Med America New York Insurance Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. MIG Assurance Convertible Portfolio Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. Tufts Associated Health Plans – Convertible Bond Portfolio Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. Umass Memorial Health Care – Convertible Bond Portfolio Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. Umass Memorial Investment Partnership Convertible Bond Portfolio Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls. University of Massachusetts Convertible Bond Portfolio Income Research & Management is the investment manager. Managing principals are: John Sommers, Jack Sommers, Rick Kizik, Bill O’Malley and Ed Ingalls.
